DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita Co. (JP 2016208925 A) in view of Aihara (JP 2012213351 A) and Cross (US 11310976 B1).
Regarding claim 1, Morita discloses an alga growing apparatus (Figure 1) comprising: 
a gas dissolving portion configured to dissolve carbon dioxide into a liquid to form a solution (Fig 1, Para [0035]; gas-melting machine 4); 
an alga tank (algae tank 2) wherein the alga tank is constructed to hold the solution and algae that is placed in the solution, and wherein the inner side surface is in contact with the solution and the algae (Paras [0028]-[0030]); 
a light emitter configured to emit light towards an interior of the alga tank (Fig 1, Para [0034]; LED 3); 
a supplying portion (supply pipes 14, 15) that is communicative with the gas dissolving portion and the alga tank wherein the supplying portion is configured to discharge the solution either along the inner side surface of the alga tank or along a direction obliquely intersecting the inner side surface (Fig 1, Para [0039]; seen in Fig 1, discharge solution in a direction obliquely intersecting the inner side surface); and 
a circulation pump portion that is communicative with the alga tank and the gas dissolving portion (Fig 1, Para [0037]; pump 4D); 
wherein the circulation pump portion is configured to suck out the solution and the algae1Attorney Docket: 7055PAT209 from the alga tank, and, if the solution and the algae were sucked out from the alga tank, to inject the solution and algae from the supplying portion into the alga tank through the gas dissolving portion (Paras [0037]-[0043]; pump 4D sucks growing water 17 from algae tank 2 and supplies it back to algae tank 2 after running through the gas melting machine 4);
the alga tank extending in one direction forming an extension (Figure 1, tank 2 extends from left to right) with both ends of the alga tank being closed (Figure 1; right and left ends of tank are closed);
wherein the supplying portion includes a supply pipe that is connected and communicative with a penetrating hole formed in the inner side surface of the alga tank, 
wherein the penetrating hole puts the interior and an exterior of the alga tank in communication (Fig 1; supply pipes 14, 15 are connected to holes in the inner side surface of alga tank 2 putting interior and exterior of the tank in communication).
Morita does not disclose the alga tank comprising a curved inner side surface; wherein the alga tank is shaped a substantially cylindrical, wherein a cross-sectional shape of the alga tank is substantially circular; wherein the supplying portion further includes a cover body that is disposed around the penetrating hole and over the penetrating hole and downwardly extends along the inner side surface of the alga tank in order to make growing water coming out of the supply pipe flow along the inner side surface of the alga tank,2Attorney Docket: 7055PAT209 wherein the cover body is mounted to the inner side surface of the alga tank, and forms, with the inner side surface of the alga tank, a space that is communicative with the supply pipe, wherein the cover body includes an opening portion that is has formed therein, and wherein the opening portion of the cover body places the space of the cover body in communication with the interior of the alga tank, wherein the opening portion of the cover body faces a direction that intersects a direction of the extension of the alga tank, and wherein a surface of the cover body, which is an opposite side of a surface that faces the space of the cover body, is curved.
Aihara teaches a seaweed cultivation apparatus (Figure 1) wherein the cultivation tank comprises a curved inner side surface (Fig 1, Para [0031]; tank 12 has at least one curved wall surface).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the alga tank apparatus of Morita with the curved inner wall as taught by Aihara in order to swirl and stir the solution along the curved wall to efficiently mix and circulate the solution (Aihara: Para [0025]).
It would have been an obvious to one of ordinary skill in the art to make the different portions of the alga tank of whatever form or shape was desired or expedient, such as a substantially cylindrical tank wherein the cross-section is substantially circular in order to swirl and stir the solution along the curved wall to efficiently mix and circulate the solution (Aihara: Para [0025]). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Cross teaches a hydroponic system comprising a wherein the supplying portion further includes a cover body that is disposed around the penetrating hole and over the penetrating hole and downwardly extends along the inner side surface of the carousel hub in order to make growing water coming out of the supply pipe flow along the inner side surface of the carousel hub (Fig 40, Col. 37 lines 48-64; funnel port 4007 disposed around and over the opening hole of supply line 4005 extending along the inner side surface of carousel hub 3915);2Attorney Docket: 7055PAT209 wherein the cover body is mounted to the inner side surface of the hydroponic apparatus, and forms, with the inner side surface of the alga tank, a space that is communicative with the supply pipe (Fig. 40; funnel port 4007 mounted to inner surface of hydroponic apparatus in communication with supply line 4005), wherein the cover body includes an opening portion that is has formed therein, and wherein the opening portion of the cover body places the space of the cover body in communication with the interior of the hydroponic apparatus (Fig. 40; opening end of funnel port 4007 [shown where water droplets are drawn] is in communication with the interior of the hydroponic apparatus), wherein the opening portion of the cover body faces a direction that intersects a direction of the extension of the hydroponic apparatus (Fig. 40; intersects the hydroponic apparatus), and wherein a surface of the cover body at an opposite side to a surface that faces the space of the cover body is curved (see 112 rejection; generally understood concept that a funnel is curved).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the alga tank apparatus of Morita with the funnel port taught by Cross in order to more effectively direct the solution in the desired direction within the tank.
Regarding claim 5, Morita as modified above teaches wherein the gas dissolving portion is configured to form a solution having a higher pressure than a pressure of the exterior of the alga tank (Para [0045]; higher pressure carbon dioxide).
Regarding claim 6, Morita as modified above teaches the alga growing apparatus according to Claim 1, comprising: 
a liquid fertilizer injecting portion that is in communication with the supplying portion and is configured to inject a liquid fertilizer into the supplying portion (Para [0039]; dissolved water delivery pipe 4E communicates with supply pipe 14, 15); 
a liquid injecting portion that is in communication with the gas dissolving portion and is configured to inject a liquid into the gas dissolving portion (Para [0035]; gas-melting machine 4 is supplied with carbon dioxide, oxygen and growing water 17); and 
a control valve that is mounted to a communicating pipe, wherein the communicating pipe connects the gas dissolving portion, the alga tank, the supplying portion, the circulation pump portion, the liquid fertilizer injecting portion, and the liquid injecting portion in mutual communication (Fig 1, Para [0041]; valve 13 and pipe 4E), 5Attorney Docket: 7055PAT209 
wherein the communicating pipe is connected to an opening portion to make the interior of the alga tank communicative with the exterior of the alga tank, or to an unloading pipe that is connected communicatively with the opening portion (Fig. 1; pipe 4E connects to supply pipes 14, 15 that open into the interior of the alga tank), and 
wherein a portable terminal is configured to transmit a signal that is recognized by the control valve such that the signal controls the control valve (Para [0057]; control unit 6 determines carbon-dioxide levels in tank and can control the supply rate to the tank based on the levels, which inherently means opening or closing the valve to restrict or allow flow into the tank).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP 2016208925 A) in view of Aihara (JP 2012213351 A) and Cross (US 11310976 B1) as applied to claim 2 above, and further in view of Schaefer (US 8642326 B1).
Regarding claim 3, Morita as modified above does not teach wherein the light emitter is a plurality of the light emitters arranged as a plurality of serial arrays of the light emitters, wherein the light emitters in each of the serial arrays are arrayed in series at predetermined intervals and arranged in the direction of the extension of the alga tank, and 3Attorney Docket: 7055PAT209wherein the light emitters are on a line that is substantially orthogonal to the direction of extension of the alga tank and connecting two of the serial arrays that oppose each other is one.
Schaefer teaches an algae harvesting device comprising: a light emitter is a plurality of the light emitters arranged as a plurality of serial arrays of the light emitters (Fig 14, Col. 6 lines 5-10; light source 90 is an array of LEDs 92), wherein the light emitters in each of the serial arrays are arrayed in series at predetermined intervals and arranged in the direction of the extension of the alga tank (Fig 14, Col. 6 lines 5-10; arranged in a two- or three-dimensional grid) and 3Attorney Docket: 7055PAT209wherein the light emitters are on a line that is substantially orthogonal to the direction of extension of the alga tank and connecting two of the serial arrays that oppose each other is one (Fig 14; opposing arrays are connected to each other and would be orthogonal to alga tank [LEDs extend vertically and alga tank extends horizontally]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the alga tank apparatus of Morita with the lighting array as taught by Schaefer in order to properly supply enough light to the algae and evenly distribute that light throughout the entire alga tank.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP 2016208925 A) in view of Aihara (JP 2012213351 A) and Cross (US 11310976 B1) as applied to claim 2 above, and further in view of Sato et al. (US 6391238 B1).
Regarding claim 4, Morita as modified above teaches further comprising, a sucking-out part that is formed at one of the ends of the alga tank to suck out the solution and the algae (Fig 1, para [0053]; sampling pipe 8); and
wherein the alga tank is disposed in a direction of the extension of the alga tank intersecting a horizontal direction (see 112b rejection: Fig 1; alga tank 2 extends in the horizontal direction).
The modified reference teaches the limitations of claim 2 and further Cross teaches wherein the opening portion of the cover body faces a direction obliquely intersecting the direction of extension of the alga tank and is directed towards the end portion of the alga tank where the sucking- out part is formed (when funnel port 4007 of Cross is combined with Hiunagi to be located on the supply pipe 15, the funnel would be oriented to obliquely intersect the horizontal extension of tank 2 in the direction towards sampling pipe 8).
Morita as modified above does not teach wherein the end of the alga tank where the sucking-out part is formed is located lower in a vertical direction than a position of another end of the alga tank that lies on an opposite side to the one end.
Sato teaches an algae cultivation apparatus wherein the end of the alga tank where the sucking-out part is formed is located lower in a vertical direction than a position of another end of the alga tank that lies on an opposite side to the one end (Fig 12, Col. 5 lines 29-34 and Col. 23 lines 16-40; bottom of mixing tank 1 is tilted downwards toward the outlet).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the alga tank apparatus of Morita with the tilted bottom as taught by Sato in order to effectively move the solution out through the outlet by the added force of the solution’s own weight by gravity (Sato: Col. 24 lines 1-21).
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant’s argument on Page 6 of the Remarks that Cross does not teach have the structure the funnel port 4007 of being disposed around the hole and over the penetrating hole and downwardly extends along the inner side surface of the propagation modules 200, 230 to direct flow of growing water to the inner side surface of the propagation modules 200, 230, is not found persuasive. The Examiner stated as above in the rejection “Cross teaches a hydroponic system comprising a wherein the supplying portion further includes a cover body that is disposed around the penetrating hole and over the penetrating hole and downwardly extends along the inner side surface of the carousel hub in order to make growing water coming out of the supply pipe flow along the inner side surface of the carousel hub (Fig 40, Col. 37 lines 48-64; funnel port 4007 disposed around and over the opening hole of supply line 4005 extending along the inner side surface of carousel hub 3915).” This funnel port teaches the cover body structure as claimed, and when incorporated into the system of Morita, would be disposed in the alga tank to direct water flow within the tank, and therefore reads on the present claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642